Citation Nr: 1817445	
Decision Date: 03/22/18    Archive Date: 04/03/18

DOCKET NO.  14-38 293	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for sleep apnea.

2.  Entitlement to an effective date earlier than August 10, 2010 for the award of service connection for posttraumatic stress disorder (PTSD).

3.  Entitlement to a rating for PTSD greater than 50 percent prior to January 5, 2015, and greater than 70 percent since January 5, 2015.

4.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


	
WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

I. Warren, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from April 1969 to December 1971, to include service in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from November 2010, August 2011, October 2012 and February 2016 rating decisions of the Department of Veterans' Affairs (VA) Regional Office (RO) in Portland, Oregon.

In January 2018, the Veteran testified at a videoconference hearing before the undersigned.  A transcript of the hearing is of record.

At the January 2018 hearing, the Veteran raised an allegation of clear and unmistakable error (CUE) in a July 2004 rating decision, which denied service connection for PTSD.  The Veteran also submitted a claim for CUE in January 2018.  This matter has not been adjudicated by the agency of original jurisdiction in the first instance, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2017).

To the extent that the CUE allegation may relate to the effective date issue on appeal, the Board notes that the CUE challenges are not inextricably intertwined with the earlier effective date issue, which has been developed for appellate consideration.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both are adjudicated). The outcome of the Veteran's direct appeal of the effective date assigned for service connection for a PTSD is not dependent on the outcome of his request for revision of earlier decisions on the basis of CUE. At the same time, adjudication of his direct appeal does not preclude a successful collateral attack on the earlier decision.  Indeed, the United States Court of Appeals for Veterans Claims (Court) has itself bifurcated and separately adjudicated the issues of entitlement to an earlier effective date and CUE based on similar facts.  Canady v. Nicholson, 20 Vet. App. 393, 402 (2006). Therefore, it is not prejudicial for the CUE challenges to be bifurcated from the earlier effective date claim currently before the Board, and referred to the AOJ for initial consideration.

The issue of entitlement to TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1. In a written correspondence received on January 26, 2018, the Veteran, through his representative, expressed his intent to withdraw his appeal for the issue of entitlement to service connection for sleep apnea; the Board therefore has no jurisdiction over that appeal.

2.  In February 2004, the Veteran filed a claim for entitlement to service connection for PTSD; a July 2004 rating decision denied the claim.  The Veteran did not appeal the July 2004 rating decision nor did he submit new and material evidence within a year of the decision's issuance.  The July 2004 rating decision became final.

3.  In August 2010, the Veteran submitted a request to reopen the claim of service connection for PTSD; a November 2010 rating decision granted service connection for PTSD, rated 50 percent disabling, effective August 10, 2010 (the date of receipt of the claim).

4.  Throughout the period under review, the Veteran's PTSD has manifested in occupational and social impairment with deficiencies in most areas; total occupational and social impairment is not demonstrated by the record.


CONCLUSIONS OF LAW

1. The appeal for entitlement to service connection for sleep apnea is dismissed.  38 U.S.C. § 7105 (West 2012); 38 C.F.R. §§ 20.202, 20.204, 20.302 (2017).

2. The criteria for an effective date earlier than August 10, 2010, for the award of service connection for PTSD, have not been met.  38 U.S.C. § 5110(b)(2)(A) (West 2012); 38 C.F.R. §§ 3.156, 3.400 (2017).

3.  The criteria for an initial disability rating of 70 percent for PTSD have been met.  38 U.S.C. § 1155 (West 2012); 38 C.F.R. §§ 3.321, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Withdrawal

The claimant or the claimant's representative may withdraw an appeal as to any or all issues on appeal.  38 C.F.R. § 20.204(a) (2017).  Except for appeals withdrawn on the record at a hearing, withdrawal must be in writing.  38 C.F.R. § 20.204 (b)(1) (2017).  A withdrawal is effective when received provided that receipt is prior to the issuance of a decision by the Board.  38 C.F.R. § 20.204 (b)(3) (2017).  Withdrawal of a claim constitutes a withdrawal of the notice of disagreement and, if filed, the substantive appeal.  38 C.F.R. § 20.204(c) (2017).

An October 2012 rating decision denied entitlement to service connection for sleep apnea.  The Veteran was provided notice of the denial in a November 2012 letter.  In October 2013, the Veteran filed a notice of disagreement with the denial.  A statement of the case was issued on May 29, 2014, and the Veteran filed a substantive appeal that was received by VA on June 27, 2014.

In a January 2018 videoconference hearing, the Veteran's representative noted her intent to submit a statement signed by the Veteran withdrawing his appeal for entitlement to service connection for sleep apnea.  The Veteran's representative confirmed this intent in a January 26, 2018 written Statement In Support of Claim signed by the Veteran withdrawing the claim.

The Board finds that the Veteran's withdrawal request was knowledgeable and voluntary, and qualifies as a valid withdrawal of the perfected issue on appeal.  See 38 C.F.R. § 20.204 (2017).  Accordingly, there remain no allegations of error of fact or law for appellate consideration as to the Veteran's service connection for sleep apnea claim, and it is dismissed.

II. Earlier Effective Date

Unless specifically provided otherwise, the effective date of an evaluation and award of compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase, shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of the application.  38 U.S.C. § 5110(a); 38 C.F.R. § 3.400.

If a Veteran files an application for service connection with VA and the claim is disallowed, he has the right to appeal that disallowance to the Board.  See 38 U.S.C. §§ 7104, 7105.  If a determination by the agency of original jurisdiction is not timely appealed within one year, that determination becomes final.  See 38 U.S.C. § 7105; 38 C.F.R. §§ 3.160(d), 20.302, 20.1103.  With exceptions, any award based on a subsequently filed new claim for benefits can be made effective no earlier than the date of the new claim or the date entitlement arose, whichever is later.  See 38 C.F.R. § 3.400 (q), (r).

The Court has consistently held that when a statement is submitted within one year of a rating decision, even if it is not found to be a valid notice of disagreement (NOD) with that prior rating decision, that "does not end the inquiry" as the statement (and any other submissions received within one year of the rating decision) must be examined to determine whether it includes the submission of new and material evidence.  Buie v. Shinseki, 24 Vet. App. 242 (2010).  This is due to the fact that "38 C.F.R. § 3.156(b) requires that any subsequent decision based on such evidence relate[s] back to the original claim."  Id. at 251-52; see also Bond v. Shinseki, 659 F.3d 1362, 1367-8 (Fed. Cir. 2011).

The Veteran filed his initial claim for entitlement to service connection for PTSD in February 2004.  A July 2004 rating decision denied service connection for PTSD.  The Veteran did not appeal the July 2004 rating decision.  New and material evidence pertaining to service connection for PTSD was not received within a year of the July 2004 rating decision.

In August 2010, the Veteran filed a claim seeking to reopen the prior claim of service connection for PTSD.  In a November 2010 rating decision, the RO granted service connection for PTSD, rated as 50 percent disabling, effective August 10, 2010 (the date of receipt of the claim).  The Veteran essentially contends that his claim for service connection for PTSD should be granted back to February 2004, the date he initially filed an original claim for service connection for PTSD.

The July 2004 rating decision denying the Veteran's claim for service connection for PTSD is final.  The Veteran has alleged CUE in the July 2004 rating decision, but those contentions have raised separate claims, which remain unadjudicated and pending at the AOJ.  Indeed, the Veteran's CUE claim has been referred to the AOJ in the Introduction above.  Thus, the arguments presented by the Veteran and his representative in support of the Veteran's CUE claim will not be addressed by the Board at this time.  

The claim currently in appellate status-entitlement to an effective date earlier than August 10, 2010 for the award of service connection for PTSD-is being reviewed by the Board under the laws and regulations that govern the assignment of effective dates.  Because the unappealed July 2004 rating decision is a final decision (that as yet, has not been found to contain CUE), it is a legal bar to an effective date prior to the date of that decision.

The Board has considered that under 38 C.F.R. § 3.156(c)(1), at any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim.  An award based in whole or in part on these additional service department records is effective on the date entitlement arose or the date VA received the previously denied claim, whichever is later.  38 C.F.R. § 3.145(c)(3).  However, in this case the July 2004 rating decision was issued with the Veteran's service records available for review, and there is no indication that the recent November 2010 award of service connection for PTSD was based upon any service department records that existed prior to the July 2004 rating decision, but were added to the claims file after the July 2004 rating decision.

No effective date may be assigned prior to the date of the July 2004 rating decision, as it is a final decision.  Any claims from the Veteran for service connection for PTSD pending prior to July 2004 were resolved by the July 2004 decision, and ceased to be a pending claim at that time.  Accordingly, the Board must determine the earliest date after July 2004 upon which the Veteran filed a claim for service connection for PTSD.

Effective March 24, 2015, VA amended its regulations to require that all claims governed by VA's adjudication regulations be filed on a standard form. The amendments also, inter alia, eliminate the constructive receipt of VA reports of hospitalization or examination and other medical records as informal claims to reopen.  See 79 Fed. Reg. 57,660  (Sept. 25, 2014), codified as amended at 38 C.F.R. §§ 3.151 , 3.155 (2017). The amended regulations, however, apply only to claims filed on or after March 24, 2015. Because this claim was initiated prior to that date, the former regulations apply.

Under the former regulations, any communication or action indicating intent to apply for one or more benefits under the laws administered by VA may be considered an informal claim.  Such an informal claim must identify the benefit sought. Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution. 38 C.F.R. § 3.155(a) (2014).

After July 2004, the earliest claim seeking service connection for PTSD is the August 10, 2010 claim that resulted in the award of that benefit.  There is no documentation of any claim, formal or informal, after July 2004 and prior to August 2010 that may serve as a basis for revision of the effective date for the award of service connection for PTSD, and the Veteran points to none.

The Board further notes that the mere presence of medical evidence does not establish intent on the part of the Veteran to seek service connection for a disability.  Brannon v. West, 12 Vet. App. 32, 35 (1998); Lalonde v. West, 12 Vet. App. 377, 382 (1999).  Likewise, the mere presence of a disability (or symptomatology contended to represent the disability) does not establish intent on the part of the Veteran to seek service connection for that condition.  KL v. Brown, 5 Vet. App. 205, 208 (1993); Crawford v. Brown, 5 Vet. App. 33, 35 (1995).  In the absence of a sufficient manifestation of an intent to apply for benefits for a particular disease or injury, a document providing medical information in and of itself is not an informal claim for VA benefits.  Ellington v. Nicholson, 22 Vet. App. 141 (2007).

The date of receipt of the instant claim to reopen is August 10, 2010.  There is no evidence or correspondence in the record raising a claim for PTSD received between the July 2004 rating decision and the August 10, 2010 petition to reopen.  Therefore, August 10, 2010 (the date of receipt of the claim) is the earliest possible effective date for the grant of service connection for PTSD.

Accordingly, the appeal in this matter must be denied, and the earliest date the Veteran is entitled to service connection for PTSD is August 10, 2010.



	(CONTINUED ON NEXT PAGE)
III. Increased Ratings

Disability ratings are determined by evaluating the extent to which the Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C. § 1155; 38 C.F.R. §§ 4.1.  

Each service-connected disability is rated on the basis of specific criteria identified by Diagnostic Codes (DCs).  38 C.F.R. § 4.27.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7. 

The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the Veteran.  38 U.S.C. § 5107 (b); 38 C.F.R. §§ 4.3, 4.7.

In the case of an initial rating, VA must consider staged ratings to account for variations in the disability since the effective date of service connection.  Fenderson v. West, 12 Vet. App. 119 (1999).

PTSD is rated under the General Rating Formula for Mental Disorders.  38 C.F.R. § 4.130, DC 9411.  Under the General Rating Formula For Mental Disorders, a 50 percent evaluation is warranted where there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent evaluation is warranted where there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; intermittently illogical, obscure, or irrelevant speech; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  Id.

A 100 percent rating is provided where there is total occupational and social impairment, due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); and disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

The symptoms listed in the rating schedule are not intended to constitute an exhaustive list, but rather serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Nevertheless, all ratings in the general rating formula are associated with objectively observable symptomatology, and in Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (Fed. Cir. 2013), the Federal Circuit stated that "a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration."

Indeed, consideration is given to the frequency, severity, and duration of psychiatric symptoms, the length of remission, and the Veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment, rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  See 38 C.F.R. § 4.126(a).

The Veteran filed his service-connection claim for PTSD in August 2010.  A 50 percent rating for PTSD has been in effect from August 10, 2010 to January 4, 2015, and a 70 percent rating has been in effect since January 5, 2015.  For the reasons discussed below, the Board finds that an increased initial rating to 70 percent is warranted.  

VA afforded the Veteran a QTC fee-based psychiatric evaluation in September 2010.  The QTC examiner indicated that the Veteran's psychiatric symptoms caused total occupational and social impairment (tracking the criteria for a 100 percent disability rating under the General Rating Formula).  However, the same examiner also noted only an intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene) and that the Veteran had no difficulty understanding commands.  Indeed, the examiner indicated that the effects of PTSD symptoms on the Veteran's employment and overall quality of life included being isolated and withdrawn, as he did not pursue any recreational or leisurely activities.  The examiner also indicated that the Veteran did not get any enjoyment from life, he had difficulty with stressful situations, he had no patience with people and he preferred to be alone.

At the September 2010 QTC examination, the Veteran reported nightmares; uncontrollable rage all the time; intrusive thoughts; flashbacks, daily; hypervigilance; hyperarousal; insomnia; difficulty concentrating; he would never sit in a room with his back to anyone; he had difficulty being in crowds; exaggerated startle response; crying; isolated and withdrawn; he had difficulty hearing backfires, helicopters, weapons being fired and doors slamming; depression; hopelessness; worthlessness; no energy; no motivation.  The Veteran noted he had two ex-wives, and his relationships with them were unstable.  He also thought of suicide at times, but could not do it because of his children.  The examiner concluded that the Veteran could not establish and maintain effective work and social relationships.  However, the examiner also found him capable of managing benefit payments in his own best interest; mentally, he was intermittently unable to perform activities of daily living (but he could provide self-care).

In an April 2011 PTSD VA examination, the examiner noted that psychiatric symptoms caused occupational and social impairment with reduced reliability and productivity (tracking the criteria for a 50 percent disability rating under the General Rating Formula).  Within the same report however, the examiner described a more severe impact on the Veteran's symptomatology, such as a depressed mood; anxiety; impaired judgment; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control, such as unprovoked irritability with periods of violence; and an inability to establish and maintain effective relationships.  The Veteran reported depression, anxiety, feelings of hopelessness, passive suicidal thoughts, fatigue, lack of concentration and low self-worth.  But he also reported being able to enjoy activities such as weekly golf games and walking along the golf course to pick up golf balls.

In an October 2012 PTSD VA examination, the examiner noted symptoms of depressed mood, anxiety, suspiciousness, chronic sleep impairment and impaired judgment, and indicated that these symptoms caused occupational and social impairment with reduced reliability and productivity (tracking the criteria for a 50 percent disability rating under the General Rating Formula).  The Veteran however reported ongoing, moderate symptoms of PTSD that included nightmares, intrusive thoughts of combat, avoidance, feelings of detachment from friends, angry outbursts, sleep disruptions, irritability and hypervigilance.

The Veteran was afforded his most recent PTSD VA examination in February 2016.  The examiner indicated that the Veteran described moderate to severe symptoms of PTSD.  Specifically, he reported having nightmares, consistent intrusive thoughts of combat, being distant from others, mistrustful, sleep disruption, hypervigilance, and irritability, depressed mood, past suicidal ideation, detachment, angry outbursts and avoidance.  The examiner indicated that these symptoms caused occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking and/or mood (tracking the criteria for a 70 percent disability rating under the General Rating Formula).

Taking all factors into consideration with application of the approximating principles of 38 C.F.R. § 4.7, and the benefit-of-the-doubt doctrine, the Veteran's PTSD most nearly approximates occupational and social impairment with deficiencies in most areas such as work, family relations, judgment, thinking or mood.  Indeed, his PTSD was manifested at times by suicidal thoughts, rage and aggression, hypervigilance, and difficulty in maintaining relationships.  He has impaired judgment, and impaired impulse control.  He exhibits depression, sleep disturbance and decreased energy.  For these reasons, an increased initial rating from 50 to 70 percent is warranted.

The Board finds however that a 100 percent schedular rating is not warranted.  Indeed total occupational and social impairment is not demonstrated by the record.  While the Veteran and his representative argue a total rating should be awarded based on the September 2010 examiner's indication that the Veteran had "total" occupational and social impairment, the same examiner did not describe symptoms consistent with total impairment, noting that the Veteran had only an intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene) and that the Veteran had no difficulty understanding commands.  Moreover, at no time since the September 2010 examination has any examiner indicated that total occupational and social impairment exists.  The Veteran testified in January 2018 that he was capable of performing carpentry jobs off and on until 2014.  He is able to carry on conversation with his treating physicians, and despite his impaired judgment, has been assessed has being oriented to place, time and person.  His treating physicians have not deemed him to be a threat to himself or others, he is able to understand commands, he could manage his benefit payments, he could provide self-care and participates in weekly golf games.  Upon review of the evidence as a whole, while the Board finds the Veteran's symptoms to be severe (warranting the assignment of a 70 percent rating for the entirety of the appeal period), the Board finds that his PTSD does not manifest in total occupational and social impairment, warranting the assignment of a 100 percent schedular rating at any time during the period under review.


ORDER

The appeal concerning entitlement to service connection for sleep apnea is dismissed.

An effective date prior to August 10, 2010, for the award of service connection for PTSD is denied.

An initial rating of 70 percent for PTSD, but no higher, is granted.


REMAND

The Veteran claims that his service-connected disabilities prevent him from securing or following gainful employment.  The evidence reveals that he served in the United States Army from April 1969 to December 1971; he subsequently worked as a carpenter since 1974.  He submitted an Application for Increased Compensation Based on Unemployability in January 2011 noting his last date of employment was in April 2010.

At an April 2011 VA examination, the Veteran reported doing carpentry work up until April 2010 and that he had not worked because he just did not have anything to do.  The examiner noted that, physically, the Veteran could do many types of work including any type of sedentary work, and he was still active physically.  The examiner indicated that there were no conditions to restrict the Veteran's work capability at that time.

The Veteran reported at an October 2012 VA examination that he worked as a carpenter since 1974, but he stopped working due to nonservice-connected back problems.
In a February 2016 VA examination, the Veteran reported that his last job as a carpenter lasted for 9 years, and it ended in 2014 due to his nonservice-connected knee pain.  He reported no missed time from work due to mental health issues.  The examiner concluded that the Veteran would experience mild, periodic difficulty sustaining attention needed for task completion.  The examiner noted that, generally, he would be able to sustain attention needed for task completion because he is able to understand and remember instruction; however, he likely would have periodic difficulty with irritability when working around others but generally is able to engage in appropriate social interaction.  The examiner found him most likely able to work a sedentary job, which is loosely supervised and has little interaction with the public based on his service-connected PTSD and depression.

The Veteran provided testimony that he was involved in a motor vehicle accident in 2004, when he injured his back.  He noted that he received shots in his back, and for seven to ten years, he barely worked.  He also noted that he has not had steady employment since 2010, but has had odd jobs from 2010 to 2014.  The Veteran is currently service connected for PTSD, prostate cancer, tinnitus and hearing loss.  As it pertains to his bilateral hearing loss, he testified that he does not wear his hearing aids often out of fear of losing them.  In regards to his prostate cancer, he stated that he gets up in the middle of the night several times to use the bathroom, and he wears a pad at all times.

Given the evidence above, it is unclear from the record whether the Veteran was in fact gainfully employed at any time after April 2010, or whether any such employment was simply marginal.   On remand, the Veteran should be requested to submit an updated VA Form 21-8940 (Application for Increased Compensation Based on Unemployability) outlining and describing all periods of employment since April 2010, if any.  The Veteran should be afforded an opportunity to submit any other records of treatment or statements of argument in support of his claim.  

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran an opportunity to identify any outstanding private treatment records relevant to his claim.  After obtaining necessary authorization from the Veteran, all outstanding records, to include VA and private treatment records, should be obtained and associated with the claims file.

2.  Send the Veteran and his representative a copy of VA Form 21-8940 (Application for Increased Compensation Based on Unemployability), and request that he complete the form and return it to VA.  The form should be completed for the years 2010 through the present day, and his income for each year should be identified, if any.  

3.  After performing any other evidentiary development deemed necessary, readjudicate the appeal.  If the benefit sought is denied, the Veteran and his attorney should be issued a Supplemental Statement of the Case.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2012).



______________________________________________
V. Chiappetta
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


